                          Case 19-10316-LSS             Doc 33      Filed 02/20/19        Page 1 of 2



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


         In re:                                                      Chapter 11

         BEAVEX HOLDING CORPORATION, et al.,1                        Case No. 19-10316 (LSS)

                                           Debtors.                  Joint Administration Requested

                                                                     Hearing Date: March 13, 2019 at 11:30 a.m. (ET)
                                                                     Objection Deadline: March 6, 2019 at 4:00 p.m. (ET)

                                                                     Ref. Docket No. 16

                                                   NOTICE OF MOTION

         TO:      (I) THE U.S. TRUSTEE, (II) THE U.S. ATTORNEY, (III) THE INTERNAL
                  REVENUE SERVICE, (IV) THE DEBTORS’ THIRTY (30) LARGEST UNSECURED
                  CREDITORS ON A CONSOLIDATED BASIS, (V) COUNSEL TO ANY
                  STATUTORY COMMITTEE APPOINTED IN THE CHAPTER 11 CASES,
                  (VI) COUNSEL TO THE DEBTORS’ PRE- AND PROPOSED POST-PETITION
                  SECURED LENDERS, (VII) COUNSEL TO THE LEAD BIDDER, AND (VIII) ANY
                  PARTY THAT HAS FILED A NOTICE OF APPEARANCE AND REQUEST FOR
                  SERVICE OF PAPERS AS OF THE DATE HEREOF

                         PLEASE TAKE NOTICE that, on February 18, 2019, BeavEx Holding
         Corporation and its affiliated debtors and debtors in possession in the above-captioned cases
         (collectively, the “Debtors”) filed the Debtors’ Motion, Pursuant to Sections 105(a), 363 and
         365 of the Bankruptcy Code for Entry of: (I) an Order (A) Approving and Authorizing
         Bidding Procedures in Connection with the Sale of Substantially All the Debtors’ Assets,
         (B) Approving and Authorizing the Bid Protections, (C) Scheduling the Related Auction
         and Hearing to Consider Approval of the Sale, (D) Approving Procedures Related to the
         Assumption and Assignment of Certain Executory Contracts and Unexpired Leases, (E)
         Approving the Form and Manner of Notice Thereof and (F) Granting Related Relief; and
         (II) an Order (A) Authorizing the Sale of Substantially All of the Debtors’ Assets Free and
         Clear of Liens, Claims, Encumbrances, and Other Interests, (B) Authorizing and
         Approving the Debtors’ Performance Under the Asset Purchase Agreement, (C) Approving
         the Assumption and Assignment of Certain of the Debtors’ Executory Contracts and
         Unexpired Leases Related Thereto and (D) Granting Related Relief [Docket No. 16] (the
         “Motion”). A copy of the Motion is being served concurrently herewith.



         1
           The Debtors and the last four digits of their respective taxpayer identification numbers are as follows: BeavEx
         Holding Corporation (7740); BeavEx Acquisition, Inc. (5497); BeavEx Incorporated (7355); JNJW Enterprises, Inc.
         (4963); and USXP, LLC (2997). The headquarters for the above-captioned Debtors is located at 2120 Powers Ferry
         Road SE, Suite 300, Atlanta, GA 30339.
01:24190063.1
                        Case 19-10316-LSS        Doc 33     Filed 02/20/19    Page 2 of 2



                         PLEASE TAKE FURTHER NOTICE that any objections or responses to the
         relief requested in the Motion solely with respect to proposed bidding procedures must be filed
         on or before March 6, 2019 at 4:00 p.m. (ET) (the “Objection Deadline”) with the United
         States Bankruptcy Court for the District of Delaware, 824 N. Market Street, 3rd Floor,
         Wilmington, Delaware 19801. At the same time, copies of any responses or objections to the
         Motion must be served upon the proposed undersigned counsel to the Debtors so as to be
         received on or before the Objection Deadline.

                     PLEASE TAKE FURTHER NOTICE THAT A HEARING TO CONSIDER
         THE MOTION SOLELY WITH RESPECT TO PROPOSED BIDDING PROCEDURES WILL
         BE HELD ON MARCH 13, 2019 AT 11:30 A.M. (ET) BEFORE THE HONORABLE
         LAURIE SELBER SILVERSTEIN IN THE UNITED STATES BANKRUPTCY COURT FOR
         THE DISTRICT OF DELAWARE, 824 N. MARKET STREET, 6TH FLOOR, COURTROOM
         NO. 2, WILMINGTON, DELAWARE 19801.

                   PLEASE TAKE FURTHER NOTICE THAT IF NO OBJECTIONS OR
         RESPONSES TO THE MOTION ARE TIMELY FILED AND RECEIVED IN
         ACCORDANCE WITH THIS NOTICE, THE COURT MAY GRANT THE RELIEF
         REQUESTED THEREIN WITHOUT FURTHER NOTICE OR A HEARING.


         Dated:   Wilmington, Delaware          YOUNG CONAWAY STARGATT & TAYLOR, LLP
                  February 20, 2019
                                                /s/ Donald J. Bowman, Jr.
                                                Joseph M. Barry (No. 4221)
                                                Matthew B. Lunn (No. 4119)
                                                Donald J. Bowman, Jr. (No. 4383)
                                                Jordan E. Sazant (No. 6515)
                                                Rodney Square
                                                1000 North King Street
                                                Wilmington, Delaware 19801
                                                Telephone:     (302) 571-6600
                                                Facsimile:     (302) 571-1253

                                                Proposed Counsel for the Debtors
                                                and Debtors in Possession




01:24190063.1
